t c summary opinion united_states tax_court ali motaghayer petitioner v commissioner of internal revenue respondent docket no 15237-99s filed date ali motaghayer pro_se usha ravi for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed subsequent section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency of dollar_figure in anda sec_6662 penalty of dollar_figure with respect to petitioner’s federal_income_tax the issues for decision are whether and if so to what extent petitioner underreported his income whether any unreported income is subject_to the tax imposed by sec_1401 and whether any underpayment_of_tax required to be shown on petitioner’s federal_income_tax return is due to negligence background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in saratoga california petitioner moved to the united_states from iran in in petitioner his brothers majeed and nima motaghayer and his sister mehri motaghayer formed submarine sandwiches salads submarine a corporation that elected to be taxed under subchapter_s of the internal_revenue_code petitioner and his siblings were equal shareholders in submarine submarine owned and operated a sandwich shop in san jose california during the year in issue the shop was open seven days a week from approximately a m until p m petitioner was the manager of the shop typically he worked there to days a week aside from his managerial responsibilities his duties at the shop also consisted of taking orders from customers and preparing the food other members of petitioner’s family also worked at the sandwich shop on its form_1120s u s income_tax return for an sdollar_figurecorporation submarine reported income expenses and a net_loss as follows gross_receipts dollar_figure cost_of_goods_sold total income big_number deductions rents big_number taxes and licenses big_number depreciation big_number advertising big_number other deductions big_number total deductions big_number net_loss big_number submarine claimed no deduction for salaries and wages expenses during petitioner maintained a brokerage account with charles schwab and co the brokerage account petitioner engaged in numerous transactions and trades through the brokerage account on behalf of himself and other family members ina series of stock dispositions not less than that occurred between february and date petitioner realized a net gain totaling dollar_figure petitioner also maintained a personal checking account at valley credit_union the checking account in deposits totaling dollar_figure were made into the checking account of that - - amount fifteen cash deposits totaling dollar_figure the cash deposits were made as follows date of deposit amount jan dollar_figure jan jan jan big_number feb feb big_number mar big_number mar may big_number june june july nov big_number dec dec big_number petitioner kept a check register for the checking account for the most part entries into the check register are in english although some entries also contain notations made in farsi with the exception of the dollar_figure deposit made on june all of the deposits listed above are recorded in the check register some of the deposit entries contain notations made in farsi on his federal_income_tax return petitioner reported adjusted_gross_income of dollar_figure which includes dividend income of dollar_figure a short-term_capital_gain of dollar_figure from the - - stock dispositions discussed above a nonpassive loss of dollar_figure from submarine and a net_operating_loss_carryover of dollar_figure petitioner did not report any wages or salary income the examination of petitioner’s return resulted from respondent’s receipt of four forms currency transaction report from valley credit_union reporting the cash deposited by petitioner into the checking account in january of petitioner met with respondent’s agents several times during the course of the examination respondent’s agents reviewed the monthly statements for the checking account petitioner’s check register and the records from the brokerage account petitioner was asked to identify the sources of the cash deposits he told the agents that one of the cash deposits came from the sale of an automobile and the other cash deposits resulted from gifts from family members in the notice_of_deficiency respondent determined that the cash deposits represent income to petitioner respondent further determined that such income constitutes net_earnings from self- employment within the meaning of sec_1402 and is therefore subject_to the self-employment_tax imposed by sec_1401 lastly respondent determined that the underpayment_of_tax required to be shown on petitioner’s return is due to negligence and imposed a penalty under sec_6662 discussion unreported income respondent contends that during the course of the examination petitioner provided inconsistent explanations regarding the source of the cash deposits according to respondent petitioner failed to establish that the cash deposits were from nontaxable sources and therefore the cash deposits represent income to petitioner see 449_f2d_311 9th cir affg per curiam tcmemo_1969_ by calling the court’s attention to petitioner’s relationship to and involvement with submarine respondent suggests if only by implication that the source of the cash deposits was compensation that petitioner received for working in the sandwich shop petitioner readily admits that he worked long hours at the sandwich shop during but claims that he received no compensation at all for his efforts we understand that submarine was as petitioner described it a family business and therefore he did not expect to be and was not compensated as an unrelated employee might have been nevertheless we find it difficult to accept petitioner’s claim that he received no compensation whatsoever for his efforts particularly when the extent of those efforts is considered petitioner further claims that with four exceptions discussed below the source of the cash deposits was a gift from his mother according to petitioner his mother gave him dollar_figure in november of assuming without finding that this event occurred we find it unlikely that a single cash gift made to petitioner in would result in the pattern of the cash deposits here under consideration petitioner testified that one of the deposits made in january consisted of the proceeds of the sale of an automobile and that three deposits were made from the proceeds of checks payable to him from his brokerage account petitioner testified that he gave the brokerage account checks to his brother who gave petitioner cash in return which was then deposited into petitioner’s checking account according to petitioner it was easier to have his brother cash the brokerage account checks because brokerage account checks deposited into petitioner’s checking account took weeks to clear petitioner could not identify the specific deposits to which the foregoing explanations related we like respondent are not convinced that any of the cash deposits were from the sale of an automobile or the proceeds of brokerage checks cashed by petitioner’s brother after careful consideration of the record however we are satisfied that some of the cash deposits were from nontaxable --- - sources specifically we find that the source of the dollar_figure deposit made on january was a cash gift from petitioner’s mother this is consistent with petitioner’s general claim and apparently noted in farsi in the check register likewise notations in the check register lead us to conclude that the dollar_figure deposit made on february and deposits for dollar_figure and s400 made on march were from nontaxable sources finally given the amounts involved and the passage of time between the deposits and respondent’s examination we do not find it unusual that petitioner could not satisfactorily explain the deposits made on february june july and december we accept petitioner’s generalized testimony that these four cash deposits were not from taxable sources petitioner failed to satisfactorily explain the remaining deposits specifically date of deposit amount jan dollar_figure jan jan big_number may big_number june nov big_number dec big_number --- - consequently we are unable to conclude that these deposits were made from nontaxable sources respondent’s determination that petitioner’s income was understated by the total of these deposits is therefore sustained self-employment_tax we accept petitioner’s claim that with the exception of submarine he was not otherwise employed or self-employed during to the extent that submarine was the source of the omitted income as determined above that income would not constitute net_earnings_from_self-employment see sec_1402 and therefore would not be subject_to the sec_1401 tax imposed on such income consequently we reject respondent’s determination that the omitted income is subject_to the sec_1401 tax negligence_penalty respondent determined that the understatement_of_tax required to be shown on petitioner’s return is due to negligence sec_6662 imposes an accuracy-related_penalty of percent on any portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations sec_6662 defines negligence to include any failure to make a reasonable attempt to comply with the internal_revenue_code and defines disregard to include any careless reckless or intentional disregard of rules or regulations the negligence_penalty does not apply to any portion of an underpayment if it is -- - shown that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect thereto see sec_6664 c petitioner claims that he did not omit any income from his return but we have found differently as discussed above otherwise petitioner offered no evidence to establish that respondent’s imposition of the negligence_penalty is erroneous accordingly respondent’s determination that petitioner is liable for the negligence_penalty for is sustained reviewed and adopted as the report of the small_tax_case division based on the foregoing decision will be entered under rule
